PER CURIAM:
Appellant was convicted of violating Part 1, Section 33, of the District of Columbia Traffic and Motor Vehicle Regulations.1 The evidence showed that appellant was traveling at night at about forty miles an hour, following an automobile directly in front of him, and maintaining a distance of only two car lengths between his car and the car in front.
Appellant argues that his conviction was contrary to both the law and the facts. He contends, apparently, that because he was traveling at the same rate of speed as the other traffic, he was not compelled to apply his brakes, and no unusual incident occurred, there was no violation. We agree with the government that the regulation is a safety regulation, designed to prevent potential hazards or dangers, and that the evidence supported a finding that appellant was following more closely than was reasonable and prudent under the circumstances.
Affirmed.

. The driver of a vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.